Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2)          https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?196269639753749-L_1_0-1
                Case 1:21-cv-01679-EK-PK Document 22-1 Filed 04/15/21 Page 1 of 5 PageID #: 259

                                                                                                 CLOSED,ACO,TRADEMARK

                                                  U.S. District Court
                                        Eastern District of New York (Brooklyn)
                                  CIVIL DOCKET FOR CASE #: 1:21-cv-01679-EK-PK


         Nike, Inc. v. MSCHF Product Studio, Inc.                                  Date Filed: 03/29/2021
         Assigned to: Judge Eric R. Komitee                                        Date Terminated: 04/12/2021
         Referred to: Magistrate Judge Peggy Kuo                                   Jury Demand: Plaintiff
         Cause: 15:1114 Trademark Infringement                                     Nature of Suit: 840 Trademark
                                                                                   Jurisdiction: Federal Question
         Plaintiff
         Nike, Inc.                                                 represented by Christopher J. Renk
                                                                                   Arnold & Porter Kaye Scholer LLP
                                                                                   70 West Madison Street
                                                                                   Ste 4200
                                                                                   Chicago, IL 60602-4231
                                                                                   312-583-2423
                                                                                   Fax: 312-583-2360
                                                                                   Email: chris.renk@arnoldporter.com
                                                                                   LEAD ATTORNEY
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Michael J. Harris
                                                                                   Arnold & Porter
                                                                                   70 West Madison Street
                                                                                   Suite 4200
                                                                                   Chicago, IL 60602
                                                                                   312-583-2422
                                                                                   Email: Michael.Harris@arnoldporter.com
                                                                                   LEAD ATTORNEY
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Rhonda R. Trotter
                                                                                   Arnold & Porter Kaye Scholer LLP
                                                                                   777 S. Figueroa Street
                                                                                   Suite 4400
                                                                                   Los Angeles, CA 90017
                                                                                   213-243-4153
                                                                                   Fax: 213-243-4199
                                                                                   Email: rhonda.trotter@arnoldporter.com
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Kyle Aaron Brodkin Schneider
                                                                                   Arnold & Porter Kaye Scholer LLP


1 of 5                                                                                                                    4/15/2021, 3:19 PM
Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2)          https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?196269639753749-L_1_0-1
                Case 1:21-cv-01679-EK-PK Document 22-1 Filed 04/15/21 Page 2 of 5 PageID #: 260

                                                                                   250 West 55th Street
                                                                                   New York, NY 10019
                                                                                   212-836-8453
                                                                                   Email: kyle.schneider@arnoldporter.com
                                                                                   ATTORNEY TO BE NOTICED


         V.
         Defendant
         MSCHF Product Studio, Inc.                                 represented by David H. Bernstein
                                                                                   Debevoise & Plimpton
                                                                                   919 Third Avenue
                                                                                   New York, NY 10022
                                                                                   212-909-6000
                                                                                   Fax: 212-909-6836
                                                                                   Email: dhbernst@debevoise.com
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Megan K. Bannigan
                                                                                   Debevoise & Plimpton LLP
                                                                                   919 Third Avenue
                                                                                   New York, NY 10022
                                                                                   212-909-6000
                                                                                   Email: mkbannigan@debevoise.com
                                                                                   ATTORNEY TO BE NOTICED


          Date Filed           #      Docket Text
          03/29/2021               1 COMPLAINT against MSCHF Product Studio, Inc. filing fee $ 402, receipt number
                                     ANYEDC-14320929 Was the Disclosure Statement on Civil Cover Sheet completed
                                     -YES,, filed by Nike, Inc.. (Attachments: # 1 Civil Cover Sheet, # 2 Proposed
                                     Summons) (Schneider, Kyle) (Entered: 03/29/2021)
          03/29/2021                  Case Assigned to Judge Eric R. Komitee and Magistrate Judge Peggy Kuo. Please
                                      download and review the Individual Practices of the assigned Judges, located on our
                                      website. Attorneys are responsible for providing courtesy copies to judges where
                                      their Individual Practices require such. (Bowens, Priscilla) (Entered: 03/29/2021)
          03/29/2021               2 In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule
                                     73.1, the parties are notified that if all parties consent a United States magistrate
                                     judge of this court is available to conduct all proceedings in this civil action
                                     including a (jury or nonjury) trial and to order the entry of a final judgment. Attached
                                     to the Notice is a blank copy of the consent form that should be filled out, signed and
                                     filed electronically only if all parties wish to consent. The form may also be accessed
                                     at the following link: http://www.uscourts.gov/uscourts/FormsAndFees/Forms
                                     /AO085.pdf. You may withhold your consent without adverse substantive
                                     consequences. Do NOT return or file the consent unless all parties have signed
                                     the consent. (Bowens, Priscilla) (Entered: 03/29/2021)




2 of 5                                                                                                                    4/15/2021, 3:19 PM
Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2)       https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?196269639753749-L_1_0-1
                Case 1:21-cv-01679-EK-PK Document 22-1 Filed 04/15/21 Page 3 of 5 PageID #: 261

          03/29/2021             3 This attorney case opening filing has been checked for quality control. See the
                                   attachment for corrections that were made, if any. (Bowens, Priscilla) (Entered:
                                   03/29/2021)
          03/29/2021             4 Summons Issued as to MSCHF Product Studio, Inc.. (Bowens, Priscilla) (Entered:
                                   03/29/2021)
          03/29/2021             5 Notice of Report on the filing of an action regarding a Patent or Trademark.
                                   (Attachments: # 1 complaint) (Rocco, Christine) (Entered: 03/29/2021)
          03/29/2021             6 SCHEDULING ORDER: A Telephone Initial Conference will be held in this case on
                                   June 29, 2021 at 10:30 a.m. before Peggy Kuo, United States Magistrate Judge. All
                                   counsel are required to attend. The parties are directed to call toll free (877)
                                   336-1274 and input the Access Code 1453850 at the time of the Conference. No
                                   additional security code is needed. Once all parties are on the line, the call will be
                                   connected. (The parties are reminded that, pursuant to Local Civil Rule 1.8, they may
                                   not independently record any court proceedings. A transcript of the proceedings may
                                   be ordered from the Clerk's Office.)

                                     Counsel are directed to the annexed Initial Conference Order for instructions. By
                                     June 24, 2021, the parties must file a joint and completed copy of the Proposed
                                     Discovery Plan, a PDF version of which may be found at:
                                     https://img.nyed.uscourts.gov/files/forms/PK-discovplan.pdf Any request for
                                     adjournment of this or any other conference must be made in writing on notice to
                                     opposing parties, and must disclose whether or not all parties consent. No request for
                                     adjournment will be considered unless made at least two (2) business days before
                                     the scheduled conference, except in the event of an emergency. Counsel with
                                     knowledge and authority must be present. Per diem counsel may not appear
                                     without prior permission of the Court. Plaintiff's counsel is directed to ensure that
                                     Defendant is aware of this conference. Ordered by Magistrate Judge Peggy Kuo on
                                     3/29/2021. (O'Neil-Berven, Ryan) (Entered: 03/29/2021)
          03/30/2021             7 Unsigned Order to Show Cause by Nike, Inc. (Attachments: # 1 NIKE, INC.S
                                   MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR A
                                   TEMPORARY RESTRAINING ORDER & PRELIMINARY INJUNCTION, # 2
                                   Exhibit 1 - DECLARATION OF JOE PALLETT IN SUPPORT OF NIKE, INC.S
                                   MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR A
                                   PRELIMINARY INJUNCTION & TEMPORARY RESTRAINING ORDER, # 3
                                   Exhibit 2 - DECLARATION OF BRIDGETTE BOYD IN SUPPORT OF
                                   PLAINTIFF NIKE, INC.S MOTION FOR A TEMPORARY RESTRAINING
                                   ORDER AND PRELIMINARY INJUNCTION) (Schneider, Kyle) (Entered:
                                   03/30/2021)
          03/30/2021             8 SUMMONS Returned Executed by Nike, Inc.. MSCHF Product Studio, Inc. served
                                   on 3/30/2021, answer due 4/20/2021. (Schneider, Kyle) (Entered: 03/30/2021)
          03/30/2021             9 CERTIFICATE OF SERVICE by Nike, Inc. re 8 Summons Returned Executed, 1
                                   Complaint, 4 Summons Issued, 7 Unsigned Order to Show Cause,, [Served via
                                   E-mail on March 30, 2021] (Schneider, Kyle) (Entered: 03/30/2021)




3 of 5                                                                                                                 4/15/2021, 3:19 PM
Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2)         https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?196269639753749-L_1_0-1
                Case 1:21-cv-01679-EK-PK Document 22-1 Filed 04/15/21 Page 4 of 5 PageID #: 262

          03/31/2021            10 MOTION to Appear Pro Hac Vice Filing fee $ 150, receipt number ANYEDC-
                                   14328059. by Nike, Inc.. (Attachments: # 1 Affidavit in Support of Motion to Admit
                                   Counsel Pro Hac Vice, # 2 Certificate of Good Standing from the state of Illinois)
                                   (Harris, Michael) (Entered: 03/31/2021)
          03/31/2021            11 NOTICE of Appearance by David H. Bernstein on behalf of MSCHF Product Studio,
                                   Inc. (aty to be noticed) (Bernstein, David) (Entered: 03/31/2021)
          03/31/2021            12 NOTICE of Appearance by Megan K. Bannigan on behalf of MSCHF Product
                                   Studio, Inc. (aty to be noticed) (Bannigan, Megan) (Entered: 03/31/2021)
          03/31/2021                 ORDER granting 10 Motion for Leave to Appear Pro Hac Vice. Attorney Michael J.
                                     Harris is permitted to appear pro hac vice on behalf of Plaintiff Nike, Inc. The
                                     attorney shall register for ECF, registration is available online at www.pacer.gov.
                                     Once registered, the attorney shall file a notice of appearance and ensure that he
                                     receives electronic notification of activity in this case. Also, the attorney shall ensure
                                     the $150 admission fee be submitted to the Clerks Office via filing the event Pro Hac
                                     Vice Filing Fee. Ordered by Magistrate Judge Peggy Kuo on 3/31/2021. (O'Neil-
                                     Berven, Ryan) (Entered: 03/31/2021)
          03/31/2021                 SCHEDULING ORDER re Emergency MOTION for Order to Show Cause for a
                                     Temporary Restraining Order: The court will hold argument tomorrow, Thursday,
                                     April 1 at 9:00 am via telephone. Courtroom Deputy Fida Abdallah will send counsel
                                     the dial-in information by email. All other attendees may listen to the proceeding by
                                     dialing 888-808-6929, and use access code 564-7824. Ordered by Judge Eric R.
                                     Komitee on 3/31/2021. (Abdallah, Fida) (Entered: 03/31/2021)
          03/31/2021            13 AFFIDAVIT of Service for 7 Unsigned Order to Show Cause, Memorandum of Law,
                                   and supporting declarations served on MSCHF Product Studio, lnc.c/o Legalinc
                                   Corporate Services Inc., Registered Agent on 03/31/2011, filed by Nike, Inc..
                                   (Schneider, Kyle) (Entered: 03/31/2021)
          03/31/2021            14 Letter Regarding Plaintiff's Motion for a Temporary Restraining Order by MSCHF
                                   Product Studio, Inc. (Bannigan, Megan) (Entered: 03/31/2021)
          04/01/2021            15 Letter Regarding Nike's Motion for a Temporary Restraining Order by Nike, Inc.
                                   (Harris, Michael) (Entered: 04/01/2021)
          04/01/2021            16 MOTION to Appear Pro Hac Vice Filing fee $ 150, receipt number ANYEDC-
                                   14332561. by Nike, Inc.. (Attachments: # 1 Affidavit in Support of Motion to Admit
                                   Counsel Pro Hac Vice, # 2 Certificate of Good Standing for the District of Columbia
                                   Court of Appeals, # 3 Certificate of Good Standing for the Supreme Court of Illinois,
                                   # 4 Certificate of Good Standing for the Supreme Court of Minnesota) (Renk,
                                   Christopher) (Entered: 04/01/2021)
          04/01/2021                 ORDER granting 16 Motion for Leave to Appear Pro Hac Vice. Attorney
                                     Christopher J. Renk is permitted to appear pro hac vice on behalf of Plaintiff Nike,
                                     Inc. The attorney shall register for ECF, registration is available online at
                                     www.pacer.gov. Once registered, the attorney shall file a notice of appearance and
                                     ensure that he receives electronic notification of activity in this case. Also, the
                                     attorney shall ensure the $150 admission fee be submitted to the Clerks Office via
                                     filing the event Pro Hac Vice Filing Fee. Ordered by Magistrate Judge Peggy Kuo on
                                     4/1/2021. (O'Neil-Berven, Ryan) (Entered: 04/01/2021)




4 of 5                                                                                                                   4/15/2021, 3:19 PM
Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2)        https://nyed-ecf.sso.dcn/cgi-bin/DktRpt.pl?196269639753749-L_1_0-1
                Case 1:21-cv-01679-EK-PK Document 22-1 Filed 04/15/21 Page 5 of 5 PageID #: 263

          04/01/2021            17 Minute Entry for proceedings held before Judge Eric R. Komitee: Argument held on
                                   4/1/2021. Case called. Arguments made. For the reasons stated on the record, the
                                   Court grants Plaintiff's motion for a temporary restraining order. (Court Reporter
                                   Victoria Torres-Butler.) (Richards, David) (Entered: 04/01/2021)
          04/01/2021            18 ORDER re 7 Unsigned Order to Show Cause, filed by Nike, Inc. Plaintiff's motion
                                   for a temporary restraining order is granted. Defendant shall appear before the Court
                                   on April 14, 2021 at 3 p.m. to show cause why a preliminary injunction should not be
                                   issued. Defendant shall file opposing papers by April 8, 2021. Plaintiff shall file reply
                                   papers by April 12, 2021. The Court will post information on how to access the
                                   preliminary-injunction hearing on the public docket. Ordered by Judge Eric R.
                                   Komitee on 4/1/2021. (Richards, David) (Entered: 04/01/2021)
          04/03/2021            19 MOTION for Extension of Time to File Response/Reply as to 17 Show Cause
                                   Hearing, 18 Order,, /Stipulation and Proposed Order modifying schedule on
                                   preliminary injunction motion by MSCHF Product Studio, Inc.. (Bannigan, Megan)
                                   (Entered: 04/03/2021)
          04/05/2021                 ORDER: Pursuant to the parties' request 19 , the preliminary-injunction hearing is
                                     adjourned to April 23, 2021 at 1 p.m. Defendant shall file opposing papers by April
                                     15, 2021. Plaintiff shall file reply papers, if it chooses, by April 20, 2021. On consent
                                     of the parties, the temporary restraining order dated April 1, 2021 shall remain in
                                     effect through April 23, 2021. See Fed. R. Civ. P. 65(b)(2). The Court will post
                                     information on how to access the preliminary-injunction hearing on the public docket
                                     prior to the rescheduled hearing. Ordered by Judge Eric R. Komitee on 4/5/2021.
                                     (Guy, Alicia) (Entered: 04/05/2021)
          04/06/2021            20 MOTION to Appear Pro Hac Vice Filing fee $ 150, receipt number ANYEDC-
                                   14347741. by Nike, Inc.. (Attachments: # 1 Affidavit in Support, # 2 Certificate of
                                   Good Standing California) (Trotter, Rhonda) (Entered: 04/06/2021)
          04/07/2021                 ORDER granting 20 Motion for Leave to Appear Pro Hac Vice. Attorney Rhonda R.
                                     Trotter is permitted to appear pro hac vice on behalf of Plaintiff Nike, Inc. The
                                     attorney shall register for ECF, registration is available online at www.pacer.gov.
                                     Once registered, the attorney shall file a notice of appearance and ensure that they
                                     receive electronic notification of activity in this case. Also, the attorney shall ensure
                                     the $150 admission fee be submitted to the Clerks Office via filing the event Pro Hac
                                     Vice Filing Fee. Ordered by Magistrate Judge Peggy Kuo on 4/7/2021. (O'Neil-
                                     Berven, Ryan) (Entered: 04/07/2021)
          04/09/2021            21 NOTICE of Voluntary Dismissal by Nike, Inc. with Prejudice (Harris, Michael)
                                   (Entered: 04/09/2021)
          04/12/2021                 ORDER DISMISSING CASE re 21 NOTICE of Voluntary Dismissal by Nike, Inc.
                                     with Prejudice -- The temporary restraining order issued on April 1, 2021, is hereby
                                     dissolved, and Nike is released from the obligation to filea bond. The Clerk of Court
                                     is respectfully directed mark this action closed. Ordered by Judge Eric R. Komitee on
                                     4/12/2021. (Guy, Alicia) (Entered: 04/12/2021)




5 of 5                                                                                                                  4/15/2021, 3:19 PM
